[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-14716                   MAY 2, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                  D. C. Docket No. 98-00115-CR-CB-001

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                  versus

GABRIEL STEWART,

                                                      Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                             (May 2, 2006)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:
      Latisha Colvin, appointed counsel for Gabriel Stewart in this appeal, has

moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Stewart’s revocation of supervised release

and resulting sentence are AFFIRMED.




                                          2